IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            March 5, 2009

                                     No. 07-50843                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



MICHELLE DAVIS

                                                   Plaintiff-Appellant
v.

CROTHALL HEALTH CARE INC

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:06-CV-125


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Michelle Davis, proceeding pro se, appeals the summary judgment
awarded Crothall Health Care, Inc. against her claims: (1) for racial
discrimination under Title VII of the Civil Rights Act of 1964; (2) under the Fair
Labor Standards Act (FLSA); and (3) that Crothall violated immigration laws.
(Davis was represented in district court. Here, after her counsel was permitted
to withdraw, her motion for appointment of counsel was DENIED.)


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-50843

      Davis provided housekeeping services on the campus of Baylor University.
She was assigned to Stacy Riddle Forum, a residential building in which Baylor’s
sororities were housed in nine “chapter suites”.
      Crothall, Davis’ employer, has a policy in its handbook which states “[f]ood
may be consumed only in the cafeteria and approved break areas”. The Stacy
Riddle Forum has neither a cafeteria nor a dedicated break room. This action
arises out of Crothall’s transfering Davis to another building after it received a
complaint, on 8 September 2005, from a sorority advisor that Davis was taking
her break, and eating lunch, in one of the rooms she was assigned to clean,
against company policy.
      Davis did not deny using the sorority common room for her lunch break.
On the other hand, she became very upset upon learning she had been assigned
to the new building.
      Shortly thereafter, Davis missed several weeks of work for health reasons.
On 27 September 2005, Crothall’s operations manager for Baylor’s campus, Vicki
Pierce, had a telephone conversation with Davis, in which Davis alleged for the
first time discrimination in her transfer to the new building. Davis claimed a
fellow housekeeper in the Stacy Riddle Building had informed her she had been
transferred because an unidentified sorority member complained she was “not
comfortable around black people”. Pierce assured Davis the only reason for her
transfer was the 8 September complaint from the sorority advisor regarding her
unauthorized use of that sorority’s suite.
      Despite repeated requests from Crothall about Davis’ intentions to return
to work, Davis refused to state whether she desired to remain employed with
Crothall. On 14 October 2005, Crothall’s director of housekeeping sent Davis a
letter requesting she contact Crothall within three days about her next
scheduled shift.    When Davis failed to do so, Crothall terminated her
employment.

                                        2
                                 No. 07-50843

      Davis filed a Charge of Discrimination with the Texas Workforce
Commission on 13 October 2005. Upon receiving a right-to-sue letter, she filed
an action in Texas state court claiming: (1) race discrimination under Title VII
in her transfer from the Stacy Riddle Forum to the new housekeeping location;
(2) violations of the FLSA; and (3) immigration law violations. Crothall removed
the action to federal district court, which granted summary judgment against all
claims. Davis’ motion to reconsider was denied.
      A summary judgment is reviewed de novo. E.g. Stover v. Hattiesburg Pub.
Sch. Dist., 549 F.3d 985, 991 (5th Cir. 2008). Additionally, because the district
court did not specifically reference any new materials presented in Davis’ motion
to reconsider in denying the motion, our review of the denial is for abuse of
discretion. See Templet v. HydroChem Inc., 367 F.3d 473, 477 (5th Cir. 2004).
      Because Davis has failed to adequately brief her claims, they could be
considered abandoned. In any event, the district court wrote a thorough and
well-reasoned opinion granting summary judgment against all claims.
Essentially for the reasons stated in that opinion, we AFFIRM the summary
judgment. In addition, we AFFIRM the denial of the motion to reconsider.




                                       3